Citation Nr: 1619522	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for herpes progenitalis with balanitis prior to January 21, 2015, and a 10 percent rating beginning on this date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for herpes progenitalis and assigned a zero percent rating beginning October 19, 2006.  The Veteran appealed the initial rating assigned.

The Veteran and his wife offered testimony during a Travel Board hearing before a Veterans Law Judge (VLJ) in March 2011.  A transcript of this hearing is of record.  

During the course of the appeal, this issue was remanded in April 2011 and November 2014 for additional development.  Following the most recent remand, an April 2015 rating decision assigned a 10 percent rating, which now included balanitis, effective January 21, 2015.

In March 2016, the Veteran was notified that the VLJ who conducted the March 2011 hearing is no longer employed at the Board.  He was offered another hearing with a different VLJ, but he declined.  See Correspondence received March 2, 2016 and April 4, 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records stored electronically in Virtual VA have also been reviewed and considered. 


FINDINGS OF FACT

1.  For the entire period prior to January 21, 2015, the Veteran's herpes progenitalis with balanitis has not affected a total body area of at least 5 percent or more and was not treated with systemic therapy such a corticosteroids or other immunosuppressive medications.

2.  Since January 21, 2015, his progenitalis with balanitis has not affected 20 percent or more of his entire body or required treatment with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive medication for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the period prior to January 21, 2015 for service-connected herpes progenitalis with balanitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for an initial rating in excess of 10 percent evaluation for service-connected herpes progenitalis with balanitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The duty to notify has been met.  See VA correspondence and hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment and pertinent post-service medical records have been obtained.  Various lay statements to include the March 2011 hearing testimony have also been added to the record and the Veteran was provided with two VA examinations.  Those examinations describe the service-connected disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran's herpes progenitalis with balanitis was not active during either examination, another examination is not required.  The Court has determined that VA medical examinations should be scheduled during active phases of skin conditions.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  However, the unpredictability of outbreaks and their duration periods do not make it feasible to arrange for an examination during an active period of his herpes progenitalis and balanitis.

There is no evidence, including statements from the Veteran, indicating that there has been a material change in the disability since the last examination in January 2015.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required in this regard.  There has been substantial compliance with the directives of the remand, and no additional development is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified nor does the record otherwise indicate that any additional existing evidence that is necessary for a fair adjudication of the claim has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2017); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's herpes progenitalis with balanitis is evaluated by analogy based on the criteria of Diagnostic Code 7806, which is used to rate eczema or dermatitis.  

Under Code 7806, the skin disability is rated as 0 percent disabling when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Prior to January 21, 2015, a compensable rating is not warranted since the area affected did not involve at least 5 percent of his entire body or an exposed area.  There were no active manifestations of the herpes progenitalis or balanitis on May 2011 VA examination in which to gauge the area of exposure affected by the disability.  See VA Examination received May 5, 2011.  The examiner indicated that the breakout that the Veteran had on his back was unrelated to his herpes progenitalis and instead were related, in part, to eczema.  The clinician explained that the skin lesions that manifested on the back, which the Veteran relates to his herpes progenitalis, are not due to the same type of virus that causes the herpes progenitalis.  The examiner also notes shingles are due to herpes zoster virus and opined that herpes progenitalis does not cause shingles or eczema.  Herpes progenitalis has not been known in the medical literature to cause or aggravate eczema, so there is no relationship between eczema or shingles and herpes progenitalis.  The herpes zoster virus that causes shingles is also facilitated by the Veteran's nonservice-connected type II diabetes mellitus.  Id.  

It is also shown by the evidence that the service-connected disability is manifested by penile breakouts and no exposed area.  See C&P Exam received January 21, 2015.  Thus, the Board finds that in light of the medical evidence, breakouts associated with the service-connected disability is limited to his penis and as such it does not affect at least 5 percent of total body area or any exposed area.  Therefore a compensable rating is not warranted based on the size of the body area impacted.

The Board acknowledges that the Veteran's wife stated he has breakouts on his arms, back, and legs, and that the Veteran also believes the breakouts on his back are related.  While they are competent to report what they have observed in terms of his breakouts, they are not competent to identify and distinguish manifestations of his herpes progenitalis from his other skin disorders.  See Baldwin v. West, 13 Vet. App. 1 (1999); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  This is particularly true when probative medical evidence has been presented, as here, which contradicts lay assertions.  Therefore, while the Veteran holds the belief that he has no other skin disorders, the medical evidence of record shows otherwise.  See pages 3, 51, and 1029 of CAPRI records received January 12, 2015, Medical Treatment Record - Government Facility received May 13, 2009, and page 54 of Medical Treatment Record - Government Facility received August 19, 2009.  

Alternatively, a compensable rating under Code 7806 may be assigned based on the type of treatment received for the Veteran's herpes progenitalis with balanitis.  Up until the January 21, 2015 VA examination, there is no competent evidence that the Veteran's service-connected skin disability was treated with systemic therapy such as corticosteroids or other immunosuppressive drugs to warrant the assignment of a compensable rating.  The Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application." See Johnson  v. McDonald, No. 14-2778, 2016 WL 791735 (March 1, 2016, Vet. App.). The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.


On May 2011 VA examination, the Veteran reported that since discharge he has had several recurrent episodes of swelling of the glans penis, purulent discharge, pain, and inflammation of the foreskin.  Outbreaks occurred every couple of years and lasted 2 weeks with the last episode occurring in 2009.  He also indicated that he sought medical attention for outbreaks.  Medical records show that these episodes are due to balanitis.  Medications used were antibiotics and local tissue care.  Physical examination of the penis and testicles was normal.  See VA Examination received May 5, 2011.

Statements provided by the Veteran's wife show that he treated his disability with Benadryl.  See Buddy/Lay Statement received May 13, 2009.   

The Veteran's hearing testimony indicated he was still being treated for his disability and that he took Benadryl for breakouts.  He also stated that he first received steroid shots to treat the disability in 2006 and had had yearly shots this then, although he could not recall when he had his last shot.  He also reported receiving several shots within a 12 month period.  See pages 8 to 11 of Hearing Testimony.

In August 2012, the Veteran reported that his disability has been treated with predzone tablets and cortisone shots over a period of several weeks at a time.  His back and chest had large blisters, and his penis and foreskin were swollen, cracked, and bleeding.  Approximately 40 to 50 percent of his body was affected by blisters.  See Notice of Disagreement received August 1, 2014.

With regard to treatment, Benadryl is an antihistamine and does not constitute systemic therapy such as corticosteroids or other immunosuppressive medications contemplated by the criteria.  The medical evidence also does not support the Veteran's statements that he received cortisone shots for his service-connected disability.  VA treatment records show he received an injection in August 2006, but this was due to an allergic reaction to a prescription.  See page 55 of Medical Treatment Record - Government Facility received July 17, 2007.  He also received an injection in October 2007, but this was for hives that appeared on his back, buttocks, neck and arms.  See pages 54 and 55 of Medical Treatment Record - Government Facility received August 19, 2009.  As previously noted, outbreaks of the service-connected disability are limited to his penis.  

The medical evidence is more probative as to the type of treatment the Veteran has received for his herpes progenitalis with balanitis and, in this case, shows that his disability was not treated with systemic therapy such as corticosteroids or other immunosuppressive medications.  In fact, although medication records do not note which skin disorder was involved, they do show he was treated with Naftifine HCL and ammonium lactate.  See page 140, 172, and 176 of CAPRI records received January 12, 2015.  Neither is classified a corticosteroid or immunosuppressive medication. Naftifine HCL is an anti-fungal medication. See https://www.nlm.nih.gov/medlineplus/druginfo/meds/a688020.html.  Ammonium lactate is used to provide relief from itching.  https://dailymed.nlm.nih.gov/dailymed/archives/fdaDrugInfo.cfm?archiveid=3909. 

In short, a preponderance of the evidence is against finding that a compensable rating is warranted prior to January 21, 2015.

On January 2015 VA examination, the clinician noted the Veteran was diagnosed with balanitis in 2003, which was treated with antifungal and antibiotic that cleared the lesion.  The Veteran and his wife reported that over the past 4 years he has had episodes of recurrent infections of the penis head with swelling, drainage at times, splitting of the foreskin, and head of the penis.  The Veteran stated he had small blisters on the head of his penis during attacks.  

The examiner indicated the Veteran did not have any systemic manifestations due to any skin diseases.  He was treated with systemic corticosteroids or other immunosuppressive medications, and antihistamines.  He used Benadryl for itching on his penis.  During the past 12 months medication was used for a total duration of less than 6 weeks.  Topical corticosteroids, identified as over-the-counter cortisol, were also used for penile itching and breakouts for the same period of time.  On physical examination, infection of the skin affected less than 5 percent of the total body area.  There was no infection or drainage of the penis at the time of examination.  The penis was without lesion and the foreskin was tight but retractable.  The Veteran reported that the penile swelling and blistering kept him from any work during times of attack occurring up to 3 times a year and lasting up to one month.  See C&P Exam received January 21, 2015.

The findings of the examination show that the area of skin affected by his disability affected less than 5 percent of the total body area.  It further shows that the systemic corticosteroids or other immunosuppressive medications used to treat the disability has been for a total duration of fewer than 6 weeks; therefore, in light of these two findings a preponderance of the evidence is against a rating in excess of 10 percent for the period beginning on January 21, 2015.

The Board has considered whether rating the disability by analogy under other diagnostic codes pertaining to skin disorders with similar symptomatology would result in a higher rating, but finds that it would not.  Codes 7815 to 7817,7821, 7822, and 7824 have similar criteria based on area of skin affected and type and duration of treatment; his service-connected disability is not shown to meet the criteria for higher ratings under these Codes as the area affected and type and duration of treatment needed are not shown.  See 38 C.F.R. § 4.118.  

Code 7825 allows for a compensable rating of 10 percent for recurrent episodes occurring at least four times during the past 12 month period, and; responding to treatment with antihistamines or sympathomimetics.  See 38 C.F.R. § 4.118.  

On May 2011 VA examination, the Veteran only reported outbreaks occurred every couple of years.  His wife's May 2009 statement indicated his episodes last for at least 4 weeks, but she did not comment on the frequency of the episodes.  However, given what the Veteran reported at the examination and his confusion over which outbreaks were related to his service-connected disability, the episodes are not shown to occur with the required frequency to assign a 10 percent rating for the period prior to January 21, 2015.  

The disability is also not shown to have the recurrent episodes or type and duration of treatment necessary to warrant higher ratings under Codes 7826 or 7827.  See 38 C.F.R. § 4.118.  

III. Extra Schedular

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extra schedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extra schedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra schedular.

In this case, the provisions of 38 C.F.R. § 4.118, Code 7806, contemplate a number of potential symptoms of a skin disease, including scarring, coverage of the condition, and type of medication required for treatment.  Higher schedular evaluations are also available for more severe manifestations.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's condition which includes manifesting with itching, swelling and lesions.  While the rating criteria do not specifically discuss itching or swelling of skin it does contemplate the medication that would be used to relieve these symptoms such as topical cream, and systemic treatment such as corticosteroid or other systemic medication. 

Furthermore, even if the symptoms were not adequately contemplated in this case there is no probative evidence that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  During the January 2015 VA examination, the Veteran stated that penile swelling and blistering kept him from any work during times of attack, which occurred up to 3 times a year lasting up to a month.  His description covers a very wide range with regard to level of impairment, which could be very mild with potentially few outbreaks of short duration to significant with infrequent episodes of long duration.  With regard to the potentially long periods of outbreaks that could prevent him from working up to 3 months out of the year, there is no objective evidence in treatment records or any employment records that suggest this level of impairment or severity.  For these reasons, referral for consideration of an extra schedular rating is not warranted.



ORDER

An initial compensable rating for herpes progenitalis with balanitis is denied.

An initial rating in excess of 10 percent for herpes progenitalis with balanitis is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


